Citation Nr: 0827094	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-37 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for tendonitis of the left knee, status post 
cartilage removal (left knee disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
November 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The veteran's left knee, post status cartilage removal, has 
slight recurrent subluxation, and range of motion from zero 
degrees of extension to 135 degree with pain.  The left knee 
also presents x-ray evidence of arthritic changes. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for tendonitis of the left knee, status post 
cartilage removal, have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 (2007).

2.  The criteria for the assignment of a separate disability 
rating of 10 percent for traumatic arthritis of the left knee 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010 (2007); VAOPGCPREC 9-98.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in December 
2003, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consider, as well, that the RO issued that VCAA notice 
letters prior to initially adjudicating the veteran's claim, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  

It equally deserves mentioning that a more recent March 2006 
letter informed the veteran that a downstream disability 
rating and effective date will be assigned if his underlying 
claim for service connection is granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Subsequently, the 
veteran's claim was re-adjudicated via a May 2007 
supplemental statement of the case. 

However, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, VA medical records, and private medical records.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Entitlement to a Rating Higher than 10 percent for a Left 
Knee Disorder 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than other others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran's left knee disability is currently rated as 10 
percent disabling under DC 5257 and 5259.  However, since 10 
percent is the maximum rating under DC 5259, the Board will 
consider other potentially applicable diagnostic codes 
pertaining to the knee.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of a diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
(DC) 5256 (ankylosis), DC 5257 (other impairment, including 
recurrent subluxation or lateral instability), DC 5258 
(dislocated semilunar cartilage), DC 5259 (symptomatic 
removal of semilunar cartilage), DC 5260 (limitation of 
flexion), DC 5261 (limitation of extension), DC 5262 
(impairment of the tibia and fibula), and DC 5263 (genu 
recurvatum).  As there is nothing in the record to suggest 
that the veteran's left knee disorder involves ankylosis, 
dislocation of semilunar cartilage, impairment of the tibia 
and fibula, or genu recurvatum, the Board will only consider 
the applicability of Diagnostic Codes 5257, 5260, and 5261.  

When an evaluation of a musculoskeletal disability is at 
least partly based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have by virtue of other factors as described in 38 C.F.R. 
§§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  These factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Upon granting service connection for the veteran's left knee 
condition, the RO assigned an initial 10 percent disability 
rating, concluding that while the veteran's left knee 
condition objectively warrants a zero percent rating, 
subjectively, a mild functional impairment due to pain and 
subluxation warranted a 10 percent rating.  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; and a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating for severe recurrent subluxation or lateral 
instability of the knee. 38 C.F.R. § 4.71a, DC 5257 (2007). 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.  The Board 
also notes that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain 
is inapplicable to ratings under DC 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 10 
percent for his left knee disability under DC 5257.  A 
December 2003 VA contractor examination report notes that his 
left knee disorder is manifested by slight recurrent 
subluxation, thereby precluding a finding of moderate or 
severe recurrent subluxation or lateral instability.  The 
Board also notes that the veteran uses no assistive device to 
walk or stand, such as a cane or knee brace, and his regular 
daily activities include standing, bending, reaching and 
walking.

Subsequently, the evidence includes copious VA treatment 
records dated up to 2007 and a March 2007 QTC examination 
which do not show any knee symptomatology, to include 
instability and subluxation, warranting an increased rating 
in excess of 10 percent under DC 5257.  However, a March 2007 
QTC examination shows that the veteran has developed 
degenerative changes of the left knee.

Specifically, the March 2007 QTC examination reflects that 
the veteran has a range of motion of the left knee from 0 to 
140 degrees.  Following repetitive motion, the left knee 
presented evidence of pain, fatigue, weakness and lack of 
endurance.  No left knee instability or subluxation was 
noted, but upon x-ray examination, the veteran was diagnosed 
with degenerative arthritis of the knee.  More importantly, 
the examiner noted that the service-connected left knee 
tendinitis had progressed to left knee with degenerative 
joint disease.     

In this respect, the Board notes that the General Counsel for 
VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 
23-97) held that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257. When the knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion which at least meets the criteria for a zero-
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or 5261 (extension limited to 5 degrees 
or more) in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
Additionally, the General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be compensated under 5003 
and vice versa.

In this respect, traumatic arthritis rated under Diagnostic 
Code 5010, established by x-ray findings, will be rated on 
the basis of degenerative arthritis (under Diagnostic Code 
5003) which in turn is rated as limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned (the 
maximum allowed).  With x- rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2007).

As such, the Board finds that, under VAOPGCPREC 9-98, given 
the medical finding in the March 2007 QTC examination that 
the service-connected left knee tendinitis had progressed to 
left knee with degenerative joint disease and that he 
presents evidence of painful motion, the Board finds that the 
criteria for the assignment of a separate disability rating 
of 10 percent for traumatic arthritis of the left knee have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010 (2007); VAOPGCPREC 9-98.

However, the Board also notes that a disability rating 
greater than 10 percent (or a separate rating) is not 
warranted under applicable range-of-motion criteria for any 
period of time regarding this appeal.  Under DC 5260, a 
noncompensable rating is assigned for flexion of the left leg 
limited to 60 degrees; a 10 percent rating is assigned for 
flexion limited to 45 degrees; a 20 percent rating is 
assigned for flexion limited to 30 degrees; and a 30 percent 
rating is assigned for flexion limited to 15 degrees. See 38 
C.F.R. § 4.71a, DC 5260 (2007).

Under DC 5261, a noncompensable rating is assigned for 
limitation of extension of the leg limited to 5 degrees; a 10 
percent rating is assigned for extension limited to 10 
degrees; a 20 percent rating is assigned for extension 
limited to 15 degrees; a 30 percent rating is assigned for 
extension limited to 20 degrees; a 40 percent rating is 
assigned for extension limited to 30 degrees; and a 50 
percent rating is assigned for extension limited to 45 
degrees. 38 C.F.R. § 4.71a, DC 5261 (2007).

In this case, the record does not show that the veteran's 
left leg is limited to 30 degrees of flexion or 15 degrees of 
extension, as required for a 20 percent rating under DC 5260 
or DC 5261. Neither the December 2003 or the March 2007 QTC 
examinations, nor any other evidence of record  show that the 
veteran meets the criteria required under 5260 or 5261, and 
thus, a disability rating higher than 10 percent is not 
warranted based on limitation of motion of the veteran's left 
leg.  The Board has considered the history of the veteran's 
disability, as well as the current clinical manifestations 
and the effect this disability may have on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2007).  The nature of the original disability has been 
reviewed, as well as the functional impairment that can be 
attributed to pain and weakness.  See 38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca v Brown, 8 Vet. App. 202 (1995).

In short, the preponderance of the evidence is against a 
disability rating greater than 10 percent for the veteran's 
service-connected tendonitis of the left knee, status post 
cartilage removal.  However, the Board finds that, under 
VAOPGCPREC 9-98, a separate rating left knee arthritis is 
warranted based on x-ray findings and painful motion under 38 
C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 3d 1328, 
1331 (Fed Cir 1997).  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected disability left knee disability has 
necessitated frequent periods of hospitalization.  While the 
appellant may assert that his disability has interfered with 
his employability, the evidence of record simply does not 
support a conclusion that any such impairment is beyond that 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  In the absence of the 
factors set forth above, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial disability rating greater than 10 percent for 
tendonitis of the left knee, status post cartilage, is 
denied.

A separate 10 percent disability rating for the traumatic 
arthritis of the left knee is granted, subject to the 
controlling criteria applicable to the payment of monetary 
awards.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


